                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                      NO. 7:19-CR-00101-D-1



  UNITED STATES OF AMERICA

       v.                                                        NOTICE OF APPEAL

  CODY ALEXANDER LOCKLEAR



       Pursuant to Rule 4(b) of the Federal Rules of Appellate Procedure, NOTICE IS HEREBY

GIVEN that the Defendant, Cody Alexander Locklear, hereby appeals to the Fourth Circuit Court of

Appeals from the Judgment entered in this court in the above-captioned case. As Judgment was

entered by the Honorable James C. Dever III on August 20, 2020, this notice is therefore filed

within the time specification established in Rule 4.

       Respectfully requested this 2nd day of September, 2020.

                                              G. ALAN DUBOIS
                                              Federal Public Defender

                                              /s/ Sonya M. Allen
                                              SONYA M. ALLEN
                                              Assistant Federal Public Defender
                                              Attorney for Defendant
                                              Office of the Federal Public Defender
                                              150 Fayetteville Street, Suite 450
                                              Raleigh, North Carolina 27601
                                              Telephone: 919-856-4236
                                              Fax: 919-856-4477
                                              E-mail: Sonya_Allen@fd.org
                                              N.C. State Bar No. 27194
                                              LR 57.1 Counsel Appointed




            Case 7:19-cr-00101-D Document 140 Filed 09/02/20 Page 1 of 2
                                                  2

                                      CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that a copy of the foregoing was served upon:

CAROLINE L. WEBB
Assistant United States Attorney
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601
Email: Caroline.Webb@usdoj.gov

by electronically filing the foregoing with the Clerk of Court on September 2, 2020, using the

CM/ECF system which will send notification of such filing to the above.

       This the 2nd day of September, 2020.



                                              /s/ Sonya M. Allen
                                              SONYA M. ALLEN
                                              Assistant Federal Public Defender
                                              Attorney for Defendant
                                              Office of the Federal Public Defender
                                              150 Fayetteville Street, Suite 450
                                              Raleigh, North Carolina 27601
                                              Telephone: 919-856-4236
                                              Fax: 919-856-4477
                                              E-mail: Sonya_Allen@fd.org
                                              N.C. State Bar No. 27194
                                              LR 57.1 Counsel Appointed




          Case 7:19-cr-00101-D Document 140 Filed 09/02/20 Page 2 of 2
